Case 7:19-cr-00402-NSR Document 35 Filed 01/15/21 Page 1 of 2
        Case 7:19-cr-00402-NSR Document 35
                                        33 Filed 01/15/21
                                                 01/08/21 Page 2 of 2




                                               Respectfully submitted,


                                               Daniel S. Parker
                                               Parker and Carmody, LLP
                                               850 Third Avenue
                                               14th Floor
                                               New York, NY 10022
                                               Cell: 917-670-7622

Cc: AUSA Jennifer Ong (By ECF and email)




                                           2
